Title: To Thomas Jefferson from Chaix Sourcesol, 12 April 1808
From: Sourcesol, Chaix
To: Jefferson, Thomas


                  
                     Monsieur Le Prèsident, 
                     Philadelphie 12 Avril, 1808.
                  
                  Avant la conclusion des derniéres sèances du Congrès, à une Epoque aussi mèmorable qu’importante pour le gouvernement des Etats-unis D’amèrique, je vous supplie de rappeler à votre souvenir, Ce que j’eus L’honneur d’Ecrire à votre Excellence, une ou deux semaines avant L’ouverture des discussions et des délibérations, durant le Cours orageux desquelles, La raison humaine n’a pas pu et ne pourra jamais Voir sans Etonnement, j’ai failli dire—sans prodige, Comment, au milieu de tant d’esprits de parti, pressé de tout coté par tous les intèrests les plus sensibles d’honneur National et de Commerce, Dans Les Circonstances les plus Critiques, Le même Esprit de sagesse a toujours prèdominé sur tout autre Et triomphe Enfin ouvertement aux yeux de tous les peuples à La vue desquels L’astuce des Cabinets les plus politiques de L’Europe n’a pu dérober Leurs secrets même Les plus Cachés. Si vous avez lu Le livre Des Manifestes Et ses supplèmens, avec L’Evangile Eternel qui est la fin de L’ouvrage tel que je le Laissai au ministre des Cultes à Paris, aprés lui avoir donné Envain tous les Eclaircissemens qu’il demanda soit par parole, dans les Entrevues qu’il m’indiqua, soit, par Ecrit, dans les lettres Ministèrielles que je lui adressai, En réponse aux siennes dont je Conserve les Originaux Et dont j’espére pouvoir un jour, pour Le plus grand bien gènèral, Vous Communiquer L’ensemble, sans mettre aucune autorité En Compromis, ni Lèzer la dèlicatesse raisonable d’aucun individu,—si, dis-je, vous avez seulement parcouru Les livres que j’eus L’honneur de Vous Envoyer sous la même Enveloppe que ma lettre, comme vous m’annonçates que Vous vous le proposiez, dans la rèponse honnête que vous me fites la Grâce de m’adresser,—vous n’avez pas pu, Monsieur Le président Etre Etonné, comme presque tout le monde L’a Été, des derniers décrets des principales puissances belligèrantes qui s’obstinent Vainement à se disputer L’empire du globe civilisé.—
                  D’aprés L’ultimatum de Leur Nee plus ultrà, voilà tous les habitans de la terre rèduits indispensablement à L’alternative décisive, ou de reconnoitre L’absurdité de Leurs prètentions à Ce qu’ils ont appellé—indèpendance Nationale—Droits de L’homme—proprièté, (Dans la force du terme,) Et de Confesser, à la fâce de L’univers, qu’il n’est que L’indèpendant, par Essence, de qui tout dèpend à qui appartienne tout droit rigoureux et toute Vraie propriété, comme au seul souverain dominateur de toutes Les Crèatures corporelles et spirituelles, le seul seigneur tout puissant Devant Lequel toutes les Nations ne sont pas plus qu’un seul individu. Omnes gentes tamquam non sint, sic sunt antuti  ou bien de subir le juste chatiment de Leurs usurpations et de Leur orgueilleuse obstination, En s’elevant Les uns contre les autres, par une guerre perpetuelle, comme des ministres de sa rigoureuse justice, jusqu’à Ce qu’à force des terribles Epreuves que La Parole, seule Efficace, par essence, qu’ils ont dédaignée, Leur ménagera Encore par misèricorde, incline Leur ame inexterminable pressée Enfin par la soif inextinguible et toujours plus dévorante du bonheur auquel ils sont destinés, à recourir, En jesus-christ de tout leur esprit, de tout leur cœur, en toute Liberté à sa Vertu toute puissante, par qui tout a èté fait, tout est gouverné, tout doit rentrer dans l’ordre, et qui, dès L’éternité, Mèdiateur universel entre dieu et toutes ses crèatures, a daigné s’incarner dans le temps affin que participant à toutes les natures (quelque abus qu’elles ayent pu faire de leurs facultés) il put, par L’immensité de son amour qui Les Embrasse toutes et La gènèrosité de son sacrifice pour les Coupables, rèconcilier tous les Rèbelles avec la divinite Et relever L’ouvrage dont son pére la chargé à toute la perfection la plus digne de sa gloire, En le règènérant. Les temps pressent Monsieur Le prèsident, et je me Contenterai de vous ajouter ici, ce que je n’ai Cessé de rèpèter aux ministres des divers gouvernemens soit civils, soit Ecclesiastiques, “recourez à La parole seule Efficace, revoyez ce qui est Ecrit: ad testimonium ... ad testimonium magis ... je vous offre de grand Cœur tous Les Ecclaircissemens que vous desirerez, non seulement d’aprés les Vraies sources de la rèvèlation, mais Encore d’apres les principes les plus Essentiels de la raison dont L’évangile n’est que Le perfectionnement.... Les temps pressent ... je vous conjure, Monsieur Le president de relire Encore Les livres que je vous envoyai avec ma premiére lettre. La mélieure politique qui puisse distinguer Ce gouvernement, ou plutot son unique Vraie politique consiste à profiter de la funeste expèrience de la fausse politique de tous les autres gouvernemens humains qui L’ont précedé: Leur politique n’a Été fausse Et funeste, que parceque, Livrés Enfin à Leurs Esprits de ténèbres qu’ils ont, avec L’opiniatreté la plus monstrueuse, préférés à L’esprit de Lumiére qui doit Eclairer toutes les créatures intelligentes, ils ont pris des moyens faux, pour les Vrais, ils ont abusé, pour Leur malheur, des dons même les plus précieux qu’ils etoient libres de faire contribuer à leur plus grand bonheur; ils se sont confiés Et se confient Encore plus que jamais dans Le néant et dans les productions de Neant, Confidunt in nihilo—isaie L’avoit prèdit: Confiez vous donc dans L’etre et dans les Vraies influences de L’etre à sa parole ... à sa parole seule efficace, ... à son Esprit ... à son esprit qui peut seul vous dècouvrir la Vèrité et les verités qui vous sont les plus utiles ... à la parole de dieu manifestée par son Esprit ... et vous triompherez par ses moyens tout puissants De la Vanité de Ceux de Leur orgueil ... et votre gouvernement Le dernier de tous Etabli sur le globe, deviendra le premier Et Erunt novissimi primi et primi novissimi ... c’est son Esprit de sagesse qui gouverne tout, qui a prèdominé dans toutes Vos dèlibèrations, depuis L’ouverture du Congrés, jusqu’à la conclusion de ses sèances et qui triomphant Enfin de tout esprit de parti, même jusqu’au fond des Cœurs les plus obstinés, a inspiré au corps social des Etats unis d’amerique ce caractère pacifique-intrèpide qui pouvoit seul présenter aux puissances belligèrantes Cette attitude imposante qui les Etonne ... 
                     Beati pacifici—mites, quoniam ipsi filii dei vocabuntur et possidebunt terram ... redoublez donc de Confiance En La Parole, et ne la mettez Cette Confiance, même en prenant tous les moyens qu’elle vous sucgerera pour la seconder, que dans son Efficace et vous Verrez qu’attaqués, fut-Ce par tous vos ennemis ligués Ensemble avec L’enfer même avec toutes les fureurs de Leur rage desesperée et du Coté du nord et du coté du midi, Tous les Elemens qui ne sont pas moins à ses ordres divins que Les Legions Celestes Jaciunt verbum ejus, indignés d’avoir si longtemps été obligé de servir à leur iniquité, Combattront pour Vous, si par une conformité passive et active à la parole vous lui etes dociles,—Contre les superbes qui s’obstinent à lui etre rèbelles. Per me metintur juravi, dicit dominus, verbum meum non redibit ad me Vacuum, sed omnia ad quæ misi illud faciet Et prosperabitur ... agréez, je vous prie avec Le plus profond Respect, Monsieur Le president, Ce parfait devouement pour tous mes fréres, avec Lequel je suis De Votre Excellence, Le trés humble et tres obeissant serviteur
                  
                     Chaix et par ordre
                     plus bas Sourcesol Le
                     dernier des serviteurs de J.—C.
                  
                  
                     N.B: L’adresse la plus sure, pour que vos lettres me parviennent à quel Endroit que je puisse me trouver—La voici: W. Chaix Sourcesol, at Major pierce Butler’s in chesnut street philadelphia.
                  
               